BLACKMAR, Judge,
concurring in result.
I ordinarily would not concur in an order for a relatively brief suspension, believing as I do that a lawyer should be disbarred if the evidence establishes his unfitness to practice law, and should not be subject to the disruption of his practice and consequent disaccommodation of his clients unless we are able to make the strong findings required for disbarment. See In re Littleton, 719 S.W.2d 772, 779 (Mo. banc 1986) (Blackmar, J., concurring).
My reluctance to concur is accentuated because of the long delays in the processing of this case. As the principal opinion states, the events giving rise to the charges took place between 1980 and 1983. Complaints were in process before the Twenty-First Circuit Bar Committee during 1982. The Advisory Committee then assumed jurisdiction and held informal hearings on November 3, 1983 and May 17, 1984, followed by a formal hearing on June 28, 1984, at which the respondent failed to appear. The respondent requested and was afforded a later formal appearance which took place on September 20, 1984. An information, which was substantially identical to the notice of formal hearing, was not filed in this Court until February 21, 1985. The respondent filed no answer until September 16, 1985, when he was confronted with a motion for judgment on the information. A Master was appointed on October 16, 1985 and filed his report on June 19, 1986. The case was argued before us at the September Session and referred back to the Master for a further report. It was again heard at the May 1987 Session.
I write this not to point the finger at any particular individual, but to lay out the facts for consideration by all of those who have a part in the disciplinary process. In order to protect the public, we must make sure that the process operates swiftly so that those who are unfit to practice are eliminated from the profession and those who are fit to continue are relieved of pending charges, with such reprimands or warnings as may be appropriate under the evidence.
The evidence in this case did not demonstrate dishonesty or moral turpitude, but did raise substantial questions about the respondent’s ability to maintain a law practice. Yet he has been undisturbed in his practice for approximately four years while discipline was under consideration. There is no evidence of further complaints against him, and, at the latest appearance before the Master, he gave uncontradicted testimony that he had substantially modified his office procedures. The record shows that he maintains a high volume, low retainer practice. Suspension at this late date may work a serious hardship to clients he has accepted during the lengthy progress of the disciplinary proceedings.
Because the respondent was not without fault in regard to delays, however, I elect to concur in the result reached by the principal opinion. Otherwise I would concur ir the result reached by Judge Welliver. The respondent refused to answer inquiries from the Twenty-First Circuit Bar Committee. He failed to appear at the formal hearing and then requested a later hearing. He was in default in this Court for failure to answer the information. I believe that it is appropriate to require him to demonstrate affirmatively that he is fit to resume the practice of law. The period of suspension will allow him to marshal his resources to make the required demonstration.